               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


MARSHA W.,1                                  6:17-cv-02012-BR

          Plaintiff,                         OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

          Defendant.


ROBYN M. REBERS
P.O. Box 3530
Wilsonville, OR 97070
(503) 871-8890

          Attorney for Plaintiff



     1
       In the interest of privacy and pursuant to the
recommendation of the Judicial Conference of the United States,
this Opinion and Order uses only the first name and the initial
of the last name of the nongovernmental parties. The same
designation will be used to identify nongovernmental family
members named in this case.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
LEISA A. WOLF
Social Security Administration
Office of the General Counsel
701 Fifth Avenue
Suite 2900 M/S 221A
Seattle, WA 98104-7075
(206) 615-3621

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Marsha W. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which she denied Plaintiff's applications

for Supplemental Security Income (SSI) and Disability Insurance

Benefits (DIB) under Titles XVI and II of the Social Security

Act.

       For the reasons that follow, the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for the immediate calculation

and award of benefits.




2 - OPINION AND ORDER
                        ADMINISTRATIVE HISTORY

     Plaintiff filed applications for DIB and SSI on December 2,

2013, alleging a disability onset date of April 13, 2011.

Tr. 231, 234.2   The applications were denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on May 20, 2016.    Tr. 43-88.     At the hearing Plaintiff

was represented by an attorney.    Plaintiff and a vocational

expert (VE) testified at the hearing.

     The ALJ issued a decision on September 30, 2016, in which

she found Plaintiff is not disabled and, therefore, is not

entitled to benefits.    Tr. 18-37.   Pursuant to 20 C.F.R.

§ 404.984(d) that decision became the final decision of the

Commissioner on November 30, 2017, when the Appeals Council

denied Plaintiff's request for review.      Tr. 1-6.   See Sims v.

Apfel, 530 U.S. 103, 106-07 (2000).



                              BACKGROUND

     Plaintiff was born on November 17, 1959.       Tr. 231.

Plaintiff was 56 years old at the time of the hearing.         Plaintiff

graduated from high school and has some college.       Tr. 49.

Plaintiff has past relevant work experience as a grocery-store

department manager and a customer-service representative.


     2
       Citations to the official transcript of record filed by
the Commissioner on May 3, 2018, are referred to as "Tr."

3 - OPINION AND ORDER
Tr. 35.

     Plaintiff alleges disability due to fibromyalgia, knee

arthritis, obesity, depression, headaches, cervical and lumbar

degenerative disc disease, and asthma.    Tr. 31.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.     After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.   See Tr. 21-28.



                             STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.   Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."    42 U.S.C.

§ 423(d)(1)(A).   The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are


4 - OPINION AND ORDER
supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.      Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).     Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).




5 - OPINION AND ORDER
                        DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. §§ 404.1520(a)(4)(I), 416.920(a)(4)(I).      See

also Keyser v. Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.     20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also Keyser, 648

F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser, 648

F.3d at 724.   The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant’s residual functional capacity (RFC).    The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a


6 - OPINION AND ORDER
regular and continuing basis despite her limitations.      20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   “A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."    SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.     Taylor v. Comm’r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.    Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th

Cir. 2010).    The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. §§ 404.1520(g)(1),


7 - OPINION AND ORDER
416.920(g)(1).



                             ALJ'S FINDINGS

      At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since her April 13, 2011, alleged

onset date.    Tr. 21.

      At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease of her cervical spine

and lumbar spine, degenerative joint disease of the knee and

shoulder, “a history of adhesive capsulitis and bursitis in the

shoulder,” sleep apnea, fibromyalgia, and morbid obesity.

Tr. 21.   The ALJ found Plaintiff’s impairments of asthma and

depression are not severe.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P, appendix

1.   Tr. 29.   The ALJ found Plaintiff has the RFC to perform light

work except Plaintiff “can only stand and/or walk for four hours

in an eight-hour workday”; can occasionally reach overhead,

balance, stoop, kneel, crouch, crawl, and climb; and must avoid

concentrated exposure to extreme cold, vibrations, moving

machinery, and unprotected heights.     Tr. 30.

      At Step Four the ALJ concluded Plaintiff cannot perform her

past relevant work.      Tr. 35.


8 - OPINION AND ORDER
     At Step Five the ALJ found Plaintiff can perform the job of

laundromat manager that exists in significant numbers in the

national economy.   Tr. 36.   Accordingly, the ALJ found Plaintiff

is not disabled.



                              DISCUSSION

     Plaintiff contends the ALJ erred when she (1) partially

rejected Plaintiff’s testimony; (2) gave “minimal weight” to the

opinion of examining psychologist Peter LeBray, Ph.D.; (3) did

not include all of Plaintiff’s functional limitations in the

ALJ’s assessment of Plaintiff’s RFC; and (4) found at Step Five

that Plaintiff can perform jobs that exist in significant numbers

in the national economy.

I.   The ALJ erred at Step Five.

     The ALJ found at Step Five that Plaintiff can perform the

job of laundromat manager.

     The Commissioner has the burden at Step Five to demonstrate

that the claimant can perform work that exists in “significant

numbers” in the national economy by taking into account the

claimant's RFC, age, education, and work experience.   20 C.F.R.

§ 404.1560(b)(3), 42 U.S.C. § 423(d)(2)(A).   The Commissioner may

satisfy this burden by obtaining testimony from a VE or by

reference to the Medical–Vocational Guidelines at 20 C.F.R. Part

404, Subpart P, Appendix 2 (commonly known as “the Grids”).


9 - OPINION AND ORDER
     An ALJ may rely on the Grids rather than seek VE testimony

only when the Grids “completely and accurately represent a

claimant's limitations.”     Tackett v. Apfel, 180 F.3d 1094, 1101

(9th Cir. 1999).     The Grids “completely and accurately” represent

a claimant's limitations only when the claimant retains the

ability to perform “the full range of jobs in a given

[exertional] category, i.e., sedentary work, light work, or

medium work.”      Id.

     When the Grids do not completely and accurately represent a

claimant’s limitations, the ALJ must call on a VE.     The ALJ then

has an affirmative duty to determine whether the VE's testimony

diverges from the DOT.     Massachi v. Astrue, 486 F.3d 1149, 1153

(9th Cir. 2007).     When the VE’s testimony diverges from the DOT,

the ALJ must ask the VE for an explanation of the apparent

conflict.    Id.   “To deviate from the DOT classification, an ALJ

‘may rely on expert testimony which contradicts the DOT, but only

insofar as the record contains persuasive evidence to support the

deviation.’”    Tommasetti v. Astrue, 533 F.3d 1035, 1042 (9th Cir.

2008)(quoting Johnson v. Shalala, 60 F.3d 1428, 1436 (9th Cir.

1995)).

     Here the ALJ took VE testimony and also applied the Grids.

Plaintiff, however, contends the ALJ misapplied the rules of the

Grids.    Specifically, Plaintiff asserts the ALJ misapplied Rule

202.07 of the Medical-Vocational Rules at 20 C.F.R. Part 404,


10- OPINION AND ORDER
Subpart P, Appendix 2, by failing to consider the effect of Rule

202.00(c), which, according to Plaintiff, directs a finding of

disability as of Plaintiff’s 55th birthday.

     Plaintiff concedes Rule 202.07 “generally directs a finding

of not disabled” when, as here, a claimant is of advanced age

(over 55 years old), is a high-school graduate, has transferrable

skills, and is limited to sedentary work.     Plaintiff, however,

notes Rule 202.00(c) qualifies Rule 202.07 as follows:

          [F]or individuals of advanced age who can no
          longer perform vocationally relevant past work and
          . . . who have only skills that are not readily
          transferable to a significant range of
          semi-skilled or skilled work that is within the
          individual's functional capacity, or who have no
          work experience, the limitations in vocational
          adaptability represented by functional restriction
          to light work warrant a finding of disabled.

Emphasis added.

     At the hearing the VE testified Plaintiff had skills that

were transferrable to one job:   laundromat manager.    Tr. 85.

Plaintiff asserts a finding of disabled is directed by Rule

202.00(c) because a single occupation is not a “significant range

of . . . work.”   Plaintiff relies on Lounsburry v. Barnart, 468

F.3d 1111 (9th Cir. 2006), to support her position.

     In Lounsburry the plaintiff applied for DIB.      At the hearing

before the ALJ the VE testified the plaintiff had skills that

transferred to one job with 65,855 positions nationally.     468

F.3d at 1113.   On that basis the ALJ found the plaintiff was not


11- OPINION AND ORDER
disabled.   The plaintiff appealed on the ground that the ALJ

erred when he failed to consider the effect of Rule 202.00(c).

The trial court affirmed the Commissioner, and the plaintiff

appealed to the Ninth Circuit.     The Ninth Circuit noted Rule

202.07 applied to the plaintiff’s case, but concluded “the ALJ

misapplied Rule 202.07 by failing to consider fully the effect of

Rule 202.00(c).”    Id. at 1116.   The Ninth Circuit explained:

            Footnote (2) to Rule 202.07 explicitly
            incorporates language from Rule 202.00(c) that
            expands the circumstances under which claimants
            with transferable skills can be found disabled
            . . . . Under Rule 202.00(c), although [the
            plaintiff] has some transferable skills, she will
            be disabled if those skills “are not readily
            transferable to a significant range of
            semi-skilled or skilled work.”

Id. at 1116-17 (quoting rule 202.00(c)).     The Ninth Circuit,

therefore, addressed “the meaning of the phrase ‘significant

range of work’” in Rule 202.00(c).    The court rejected the

Commissioner’s assertion that “the term ‘work’ refers to

individual jobs, and the phrase ‘significant range’ only requires

[the plaintiff] to adjust to other work existing in significant

numbers in the national economy” in as few as one occupation.

Id. at 1117.   The Ninth Circuit explained:

            [T]he term “work” under Rule 202.00(c) means
            distinct occupations, and “significant numbers” is
            no substitute for and cannot satisfy the plain
            language of Rule 202.00(c) requiring a
            “significant range of . . . work.”

Id. (emphasis in original).   The court, therefore, construed “the


12- OPINION AND ORDER
phrase ‘significant range of . . . work’ in Rule 202.00(c) to

require a significant number of occupations.”      Id. (emphasis

added).   The Ninth Circuit concluded Rule 202.00(c) directed a

finding of disabled for the plaintiff because the record

established the plaintiff’s “skills would transfer to precisely

one occupation at her [RFC].”     Id.   Accordingly, the Ninth

Circuit reversed the trial court, found the plaintiff to be

disabled, and remanded the matter to the Commissioner for the

immediate payment of benefits.

      Here, as in Lounsberry, the VE found Plaintiff’s skills

transferred to only one job:    laundromat manager.   As the Ninth

Circuit noted, a single occupation is not “a range of work” as

required by Rule 202.00(c).    The Court, therefore, concludes Rule

202.00(c) directs a finding that Plaintiff is disabled.

      Accordingly, on this record the Court concludes the ALJ

erred at Step Five when she found Plaintiff can perform jobs that

exist in significant numbers in the national economy.

II.   The Court remands this matter for the immediate calculation
      and award of benefits.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.     Harman v. Apfel, 211 F.3d 1172,

1179 (9th Cir. 2000).   When "the record has been fully developed

and further administrative proceedings would serve no useful



13- OPINION AND ORDER
purpose, the district court should remand for an immediate award

of benefits."   Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.

2004).

      The decision whether to remand this case for further

proceedings or for the payment of benefits is a decision within

the discretion of the court.   Harman, 211 F.3d 1178.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.   Id. at 1179.    The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."   Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."   Harman, 211 F.3d at 1178.     The

Court should grant an immediate award of benefits when:

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting . . .
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.     Id. at 1178 n.2.

      The Court has determined the ALJ erred at Step Five when she

14- OPINION AND ORDER
found Plaintiff can perform jobs that exist in significant

numbers in the national economy.   At the hearing the VE stated

the only light job that satisfied the requirements of the

hypothetical posed by the ALJ was that of a laundromat manager.

     Thus, there are not any outstanding issues that must be

resolved before a determination of disability can be made.     The

Court, therefore, concludes this matter should not be remanded

for further proceedings.   See Schneider v. Comm’r, 223 F.3d 968

(9th Cir. 2000).   See also Reddick, 157 F.3d at 729 ("We do not

remand this case for further proceedings because it is clear from

the administrative record that Claimant is entitled to

benefits."); Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir.

1989)(if remand for further proceedings would only delay the

receipt of benefits, judgment for the claimant is appropriate).

     Accordingly, the Court remands this matter for the immediate

calculation and award of benefits to Plaintiff.3



                             CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of




     3
       Because the Court has determined this matter should be
remanded for the immediate calculation and award of benefits due
to the Commissioner’s error at Step Five, the Court does not
address the ALJ’s other alleged errors.

15- OPINION AND ORDER
42 U.S.C. § 405(g) for the immediate calculation and award of

benefits.

     IT IS SO ORDERED.

     DATED this 3rd day of October, 2018.



                                   /s/ Anna J. Brown

                              ANNA J. BROWN
                              United States Senior District Judge




16- OPINION AND ORDER
